Citation Nr: 9915479	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  96-47 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 to January 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1995 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection 
for PTSD with an evaluation of 10 percent, effective from 
November 7, 1994.  By rating decision in September 1998, the 
RO granted an evaluation of 30 percent for service-connected 
PTSD, effective November 7, 1994.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's PTSD is manifested by panic attacks more 
than once a week, decreased concentration and short term 
memory, anxiety, difficulty sleeping, recurrent 
nightmares, intrusive thoughts, problems with anger 
control, and severe social and industrial impairment.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for service-
connected PTSD have been met; the criteria for an evaluation 
in excess of 70 percent have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The record contains VA mental health clinic records from June 
1995.  The veteran indicated that he seldom relaxed, lost his 
temper three-to-four times per week, and had occasional panic 
attacks.  He stated that approximately three-to-four times 
per year he awoke with thoughts of Vietnam and had recurrent 
dreams of Vietnam.  Impressions of anxiety disorder, not 
otherwise specified, and history or polysubstance abuse were 
indicated.  The veteran was seen again in July and August 
1995 with similar complaints and impressions.  

A VA examination for PTSD was conducted in August 1995.  The 
veteran served in Vietnam for eight months beginning in 
August 1968 as a crew chief and helicopter maintenance 
mechanic.  The veteran reported that he had to go to a 
helicopter crash site to determine the cause of the crash and 
saw scattered body parts and dead bodies, two of whom were 
acquaintances.  The veteran also reported that he was on an 
evacuation mission, which went to a village where he found a 
small child whose hands had been cut off.  He accompanied the 
child to the hospital using his hands as tourniquets on the 
child's wrists.  The veteran recollected an incident where he 
witnessed another service man burn to death in a crash and 
was unable to help him.  He stated that he had recurrent 
nightmares and intrusive thoughts about these incidents.  

The veteran stated that his concentration and short-term 
memory were decreased and reported increased startle 
reaction.  The veteran indicated a distrust of Asian people 
and he avoided movies about Vietnam.  The examiner indicated 
that the veteran had panic attacks approximately two or three 
times per week and difficulty sleeping.  The examiner 
indicated diagnoses of PTSD, polysubstance abuse, in 
remission, and a global assessment of functioning (GAF) 
rating of 50.

A social work evaluation was also conducted in August 1995.  
The veteran reported the same traumatic events as reported at 
the PTSD examination.  He stated that he had difficulty 
sleeping, intrusive thoughts, periods of panic, depression, 
and was distrustful of people.  The veteran had been disabled 
from work since a back injury in 1989.  The veteran was 
currently living with his parents and had few friends and few 
social contacts outside of his family.  Prior to service the 
veteran had a successful business building and racing cars.  
Following service the veteran worked as an auto and 
motorcycle mechanic, a truck driver, and was self-employed a 
number of times.  He indicated that he had problems relating 
to others and no job had lasted more than two years.  The 
social worker indicated that the veteran's condition was 
strongly suggestive of PTSD with considerable impairment in 
social and vocational functioning.  

By letter dated in August 1995, J.R., Ph.D. reported results 
of various psychological testing.  He indicated that the 
veteran's score on the Mississippi Scale for combat-related 
PTSD was within the cut-off range.  The validity of two 
Minnesota Multiphasic Personality Inventory (MMPI) tests was 
questioned, most likely due to somatic concerns and possible 
thought distortion.  The Millon Clinical Multiaxial Inventory 
(MCMI) II was also administered and Dr. J.R. stated that the 
results of that test, although a tendency to exaggerate was 
shown, more accurately reflected the current psychological 
functioning of the veteran.  The results of the MCMI-II 
showed a strong indication of anxiety and depressive 
conditions with moderate indications of drug abuse or 
dependence.  The results also revealed that individuals with 
similar profiles were characterized by social estrangement 
and behavioral eccentricity.  Diagnostic impressions on the 
MCMI-II were:  anxiety disorder; dysthymic disorder; drug 
abuse; antisocial personality disorder; schizotypal 
personality disorder; and passive-aggressive personality 
disorder.  

The record contains continued VA psychiatric treatment and 
social work service sessions from August 1995 to January 
1997.  The records noted the veteran's family stressors and 
his continued complaints of depression and anxiety with 
frequent nightmares and difficulty sleeping.  In July 1996, 
the veteran indicated that he frequently gets panic attacks 
when he tries to leave home and had missed a scheduled 
appointment for that reason.  In October 1996 the veteran 
indicated that he gets panic attacks approximately 8-10 times 
per month.  In December 1996, the veteran indicated that he 
had become more reclusive and often got anxious when he tried 
to leave home.  He maintained telephone contact with his son, 
daughter and a nephew.  

At a hearing before an RO hearing officer in January 1997, 
the veteran testified that he currently lived with his mother 
and worked on several projects at home.  Transcript, pp. 1-2 
(Jan. 1997).  The veteran stated that he had two close 
friends who he spoke to by telephone about once per week, and 
he would sometimes accompany one of them to car races.  
Transcript, p. 2 (Jan. 1997).  The veteran testified that 
these were the only two people with whom he associated that 
he did not get confrontational with.  He reported that he had 
a great relationship with his son, but had problems with his 
relationship with his daughter due to her drug problem.  
Transcript, p. 7 (Jan. 1997).  The veteran indicated that he 
chatted with his neighbors "every now and then," but did 
not have any further contact with them.  Transcript, p. 8 
(Jan. 1997).  

The veteran stated that he did not go to the movies and 
forced himself to do necessary shopping since his mother had 
been out of town.  He reported that he did not like to be 
around people.  Transcript, p. 3 (Jan. 1997).  The veteran 
testified that he avoided TV programs about Vietnam, had 
difficulty sleeping, and had disturbing dreams approximately 
five or six nights a week.  Transcript, pp. 3-4 (Jan. 1997).  
The veteran indicated that, since his industrial injury to 
his back, he had been unable to obtain employment.  
Transcript, pp. 5-6 (Jan. 1997).  He stated that prior to his 
injury he had never held a job over a year at a time.  The 
veteran testified that he used drugs until 1975, and had not 
used any since that time.  Transcript, p. 9 (Jan. 1997).

A VA examination for mental disorders was conducted in April 
1998, and the examiner noted review of the veteran's claims 
file.  The veteran complained of inability to hold a job, 
anger outbursts, poor concentration, paranoia, vigilance, 
difficulty sleeping, and inability to get along with people.  
He reported no drug use for 26 years and no alcoholism.  The 
veteran indicated that he had never held a job over one year 
and was currently unemployed.  The examiner noted that the 
veteran appeared angry at times and somewhat anxious during 
the interview.  Impressions of PTSD, history of polysubstance 
abuse, currently in remission, and a GAF of around 50 were 
indicated.  The examiner indicated that the veteran's PTSD 
was, to some degree, disabling, but other factors that might 
contribute to his difficulties, particularly his inability to 
work, included his hypertension, chronic pain in the neck and 
history of substance abuse.  The examiner stated that the 
veteran's thoughts were preoccupied with PTSD and anger and 
much of his symptomatology could be attributed to his PTSD.  

A VA social work service evaluation was also conducted in 
April 1998.  The veteran reported having only one-to-two 
close friends while growing up and spending most of his time 
working on and racing cars.  He indicated that he currently 
had only one friend and spent most of his time by himself.  
The veteran stated that he had a good relationship with his 
mother, but they mostly stayed in different parts of the 
house, which they shared.  He reported nightmares 
three-to-four times per week and slept only four-to-five 
hours per night due to the nightmares.  He stated that he had 
flashbacks several times per month since returning from 
Vietnam.  The veteran further reported hypervigilance and 
loss of concentration.  He indicated that hearing a 
helicopter could trigger flashbacks to his Vietnam 
experiences.  The veteran stated that he did not want to be 
around people, as he would get anxious and angry, 
specifically with Asian people.  He reported a close 
relationship with his son, but no relationship with his 
daughter, who had a drug problem.  The veteran's mother was 
interviewed and she stated that the veteran became stressed, 
nervous, irritable, and unreasonable very easily.  

The social worker concluded that, based on the information 
provided by the veteran and his mother and from a review of 
the claims file, the veteran exhibited severe social 
impairment in his relationship with others.  The social 
worker stated that, although the veteran is able to maintain 
a relationship with his mother and son, he was unable to 
develop or maintain relationships with others.  The veteran 
had great difficulty with anger control, easily became 
irritable and verbally abusive, and isolated himself from 
others.  The social worker further concluded that the 
veteran exhibited severe industrial impairment due to his 
PTSD symptoms, as he experienced difficulty getting along 
with others.  When the veteran did work with others, he had 
problems respecting authority and would get into arguments 
with his coworkers and supervisors.  The social worker noted 
that, although the veteran had completed a vocational 
rehabilitation program, he was unable to work due to his PTSD 
and other medical problems.  The social worker stated that 
the veteran's numerous medical problems exacerbated his PTSD 
symptoms and without them his PTSD might not be so severe.  

At a hearing before the undersigned in February 1999, the 
veteran testified that he had difficulty concentrating and 
did not like to be around other people.  Transcript, p. 3 
(Feb. 1999).  He indicated that when he went to any public 
places, he would get uneasy.  Transcript, pp. 4-5 (Feb. 
1999).  The veteran stated that he did not go to any public 
events, but had two close friends, who he saw about twice a 
month because he did not like to leave the house.  
Transcript, p. 5 (Feb. 1999).  He reported that his 
relationship with his mother had become worse, as he had 
begun to get angry with her.  He stated that he had very 
little control over his anger and had been arrested for 
altercations.  Transcript, pp. 5-6, 8 (Feb. 1999).  
He indicated that he did not trust his reactions and that was 
the reason he stayed at home.  Transcript, p. 8 (Feb. 1999).  
He stated that he had been married twice, but had been unable 
to make the marriages work.  Transcript, p. 20 (Feb. 1999).  
The veteran reported that he had a good relationship with his 
son, but no relationship with his daughter because of her 
drug problem.  He also indicated that he used to associate 
with one of his neighbors, but no longer trusts his decisions 
with relation to others any more.  Transcript, pp. 15-16 
(Feb. 1999).  

The veteran testified that he had bad dreams six-to-seven 
nights per week and had difficulty following asleep.  
Transcript, pp. 6-7 (Feb. 1999).  He indicated that he was 
being seen at the VA about every three months, but wanted to 
increase the frequency of the treatment.  Transcript, p. 9 
(Feb. 1999).  The veteran stated that he had back and neck 
problems and had a heart attack in June 1997, but he felt his 
psychological problems were worse as he could deal with the 
pain, but was having difficulty dealing with his emotional 
status.  Transcript, pp. 11-12 (Feb. 1999).  He indicated 
that his physical limitations prevented him from working an 
eight-hour day and from getting a job in the area in which he 
was retrained.  Transcript, pp. 12-13 (Feb. 1999).  He 
reported that prior to his physical injuries he had been 
unable to keep a job for more than a year.  Transcript, p. 20 
(Feb. 1999).  The veteran testified that his biggest 
psychiatric problems were anxiety and anger.  Transcript, p. 
17 (Feb. 1999).  He stated that he had anxiety attacks two-
to-three times per week, whenever he had to do something 
stressful.  Transcript, p. 22 (Feb. 1999).  


II. Analysis

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating psychiatric disabilities.  61 Fed. Reg. 
52695 (Oct. 1996) (codified at 38 C.F.R. § 4.130).  Because 
the veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  In the instant case, the RO provided the veteran 
notice of the revised regulations in the February 1997 
supplemental statement of the case.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  
See Bernard v Brown, 4 Vet. App. 384, 393-394(1993).

Under the old Schedule the following evaluations are provided 
for:
? 30 percent for definite impairment in the ability to 
establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment; 
? 50 percent when the ability to establish or maintain 
effective or favorable relationship with people is 
considerably impaired, and reliability, flexibility, 
and efficiency levels are so reduced as to result in 
considerable industrial impairment as a result of 
psychoneurotic symptoms; 
? 70 percent when the ability to establish and maintain 
effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment;
? 100 percent when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting profound retreat from mature behavior; 
and the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

The current Schedule provides for the following evaluations:  
? 30 percent of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);
? 50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships;
? 70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships;  
? 100 percent for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (1998).

The psychiatric and social work reports and the statements 
and testimony of the veteran indicated that he had panic 
attacks more than once a week, decreased concentration and 
short term memory, anxiety, difficulty sleeping, recurrent 
nightmares, intrusive thoughts, and problems with anger 
control.  The veteran is unemployed, in part, due to his 
physical disabilities.  However, prior to his back and neck 
injury, the veteran was unable to maintain a job for more 
than a year, due to his inability to get along with others.  
The VA examiner in April 1998 indicated that much of the 
veteran's symptomatology was due to his PTSD.  The veteran 
maintains relationships with two family members and one-to-
two friends and testified that he would chat occasionally 
with his neighbors, but did not have any other interaction 
with them.  The veteran avoids social events and repeatedly 
stated an aversion to leaving his home.  

The Board finds that the veteran's manifestations of PTSD 
most closely approximate the criteria for a 70 percent 
evaluation under the old Schedule.  The VA social worker in 
April 1998 characterized the veteran's impairment as severe, 
warranting a 70 percent evaluation under the old Schedule.  
The conclusions of the VA physicians in April 1998 and August 
1995 and the findings of Dr. J.R. support the findings of the 
VA social worker upon which the conclusion was based and do 
not dispute the finding of a severe impairment.  The VA 
social worker in August 1995 characterized the veteran's 
social and industrial impairment as considerable. The Board 
finds that the evidence in this case is at least in relative 
equipoise and that doubt as to any material matter is 
resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102 (1998); Gilbert, 1 Vet. App. at 54.  
Therefore, the Board finds that the higher evaluation of 70 
percent is warranted.  

The veteran's symptomatology does not approximate a higher 
evaluation of 100 percent under either the old or current 
Schedule.  Although the veteran's social relationships are 
affected by his condition, he maintains relationships with 
some friends, his son and mother and occasionally associates 
with his neighbors.  There is no competent evidence of 
symptoms bordering on gross repudiation of reality, or 
disturbed thought or behavioral processes associated with 
almost all daily activities, nor is there competent evidence 
of total occupational and social impairment.  



ORDER

Entitlement to an evaluation of 70 percent for service-
connected PTSD is granted.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
  The United States Court of Appeals for Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") has stated the word "definite", as used in the old 
schedular criteria for a 30 percent evaluation, is a qualitative term rather than a quantitative term.  Hood v. 
Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of impairment, which would lead to an award at 
the 30 percent level, can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 (1994).  In a precedent opinion, 
dated November 9, 1993, the VA General Counsel concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  "Definite" represents a degree of social and industrial 
inadaptability that is "more than moderate but less than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  VA, 
including the Board, is bound by this interpretation of the term "definite."  38 U.S.C.A. § 7104(c) (West 
1991); 38 C.F.R. § 3.101 (1998).  Words such as "mild", "considerable" and "severe" were not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. 4.6 (1998).  

